          Case 1:21-cr-00398-BAH Document 17-1 Filed 07/02/21 Page 1 of 5




                                                        U.S. Department of Justice

                                                        Channing D. Phillips
                                                        Acting United States Attorney

                                                        District of Columbia


                                                        Judiciary Center
                                                        555 Fourth St., N.W.
                                                        Washington, D.C. 20530

                                                        July 2, 2021
John Pierce, Esq.
355 S. Grand Avenue, 44th Floor
Los Angeles, CA 90071

         Re:    United States v. James McGrew
                Case No. 21-cr-398-BAH

Dear Counsel:

       Enclosed as preliminary discovery in this case on USAFx is a file folder named McGrew
Preliminary Discovery. The folder contains the following materials:

   •     156 search warrant photographs from May 19, 2021;
   •     Video of the defendant at the Lower West Terrace on the Parler application;
   •     Audio of the defendant post-arrest on May 28, 2021; and
   •     The following reports and/or files from the Federal Bureau of Investigation:

       266T-SD-3381924_0000001
       266T-SD-3381924_0000005
       266T-SD-3381924_0000005_1A0000002_0000001
       266T-SD-3381924_0000006
       266T-SD-3381924_0000006_1A0000003_0000001
       266T-SD-3381924_0000006_1A0000003_0000002
       266T-SD-3381924_0000006_1A0000003_0000003
       266T-SD-3381924_0000007
       266T-SD-3381924_0000007_1A0000004_0000001
       266T-SD-3381924_0000007_1A0000004_0000002
       266T-SD-3381924_0000009
       266T-SD-3381924_0000009_1A0000006_0000001
       266T-SD-3381924_0000011
   Case 1:21-cr-00398-BAH Document 17-1 Filed 07/02/21 Page 2 of 5




266T-SD-3381924_0000011_1A0000008_0000001
266T-SD-3381924_0000012
266T-SD-3381924_0000012_1A0000009_0000001
266T-SD-3381924_0000014
266T-SD-3381924_0000015
266T-SD-3381924_0000015_1A0000010_0000001
266T-SD-3381924_0000015_1A0000010_0000002
266T-SD-3381924_0000015_1A0000010_0000004
266T-SD-3381924_0000023
266T-SD-3381924_0000023_1A0000017_0000001
266T-SD-3381924_0000024
266T-SD-3381924_0000024_1A0000018_0000003
266T-SD-3381924_0000024_1A0000018_0000004
266T-SD-3381924_0000025
266T-SD-3381924_0000025_1A0000019_0000001
266T-SD-3381924_0000029
266T-SD-3381924_0000029_1A0000022_0000001
266T-SD-3381924_0000029_1A0000022_0000002
266T-SD-3381924_0000030_1A0000023_0000001
266T-SD-3381924_0000031
266T-SD-3381924_0000032
266T-SD-3381924_0000032_1A0000024_0000001
266T-SD-3381924_0000032_1A0000024_0000002
266T-SD-3381924_0000032_1A0000025_0000001
266T-SD-3381924_0000032_1A0000025_0000002
266T-SD-3381924_0000032_1A0000025_0000003
266T-SD-3381924_0000032_1A0000025_0000004
266T-SD-3381924_0000032_1A0000025_0000005
266T-SD-3381924_0000035
266T-SD-3381924_0000035_1A0000029_0000001
266T-SD-3381924_0000036
266T-SD-3381924_0000036_1A0000030_0000001
266T-SD-3381924_0000036_1A0000030_0000002
266T-SD-3381924_0000036_1A0000030_0000003
266T-SD-3381924_0000036_1A0000030_0000004
266T-SD-3381924_0000036_1A0000030_0000005
266T-SD-3381924_0000037
266T-SD-3381924_0000038

                                  2
   Case 1:21-cr-00398-BAH Document 17-1 Filed 07/02/21 Page 3 of 5




266T-SD-3381924_0000038_1A0000031_0000001
266T-SD-3381924_0000039
266T-SD-3381924_0000039_1A0000032_0000001
266T-SD-3381924_0000039_1A0000032_0000002
266T-SD-3381924_0000039_1A0000032_0000003
266T-SD-3381924_0000039_1A0000032_0000004
266T-SD-3381924_0000039_1A0000032_0000005
266T-SD-3381924_0000039_1A0000032_0000006
266T-SD-3381924_0000039_1A0000032_0000007
266T-SD-3381924_0000039_1A0000032_0000008
266T-SD-3381924_0000039_1A0000032_0000009
266T-SD-3381924_0000040
266T-SD-3381924_0000041
266T-SD-3381924_0000042
266T-SD-3381924_0000044
266T-SD-3381924_0000044_1A0000033_0000001
266T-SD-3381924_0000044_1A0000033_0000002
266T-SD-3381924_0000044_1A0000033_0000003
266T-SD-3381924_0000044_1A0000033_0000004
266T-SD-3381924_0000044_1A0000033_0000005
266T-SD-3381924_0000044_1A0000033_0000006
266T-SD-3381924_0000044_1A0000033_0000007
266T-SD-3381924_0000044_1A0000033_0000008
266T-SD-3381924_0000044_1A0000033_0000009
266T-SD-3381924_0000044_1A0000033_0000010
266T-SD-3381924_0000044_1A0000033_0000011
266T-SD-3381924_0000044_1A0000033_0000012
266T-SD-3381924_0000044_1A0000033_0000013
266T-SD-3381924_0000044_1A0000033_0000014
266T-SD-3381924_0000044_1A0000033_0000015
266T-SD-3381924_0000044_1A0000033_0000016
266T-SD-3381924_0000044_1A0000033_0000017
266T-SD-3381924_0000044_1A0000033_0000018
266T-SD-3381924_0000044_1A0000033_0000019
266T-SD-3381924_0000044_1A0000033_0000020
266T-SD-3381924_0000044_1A0000033_0000021
266T-SD-3381924_0000044_1A0000033_0000022
266T-SD-3381924_0000044_1A0000033_0000023

                                  3
   Case 1:21-cr-00398-BAH Document 17-1 Filed 07/02/21 Page 4 of 5




266T-SD-3381924_0000045
266T-SD-3381924_0000045_1A0000034_0000001
266T-SD-3381924_0000045_1A0000034_0000002
266T-SD-3381924_0000045_1A0000034_0000003
266T-SD-3381924_0000045_1A0000034_0000004
266T-SD-3381924_0000045_1A0000034_0000005
266T-SD-3381924_0000045_1A0000034_0000006
266T-SD-3381924_0000045_1A0000034_0000007
266T-SD-3381924_0000045_1A0000034_0000008
266T-SD-3381924_0000045_1A0000034_0000009
266T-SD-3381924_0000045_1A0000034_0000010
266T-SD-3381924_0000045_1A0000034_0000011
266T-SD-3381924_0000045_1A0000035_0000001
266T-SD-3381924_0000045_1A0000035_0000002
266T-SD-3381924_0000045_1A0000035_0000003
266T-SD-3381924_0000045_1A0000035_0000004
266T-SD-3381924_0000045_1A0000035_0000005
266T-SD-3381924_0000045_1A0000035_0000006
266T-SD-3381924_0000045_1A0000037_0000001
266T-SD-3381924_0000045_1A0000037_0000002
266T-SD-3381924_0000045_1A0000037_0000003
266T-SD-3381924_0000045_1A0000037_0000004
266T-SD-3381924_0000045_1A0000037_0000005
266T-SD-3381924_0000045_1A0000037_0000006
266T-SD-3381924_0000045_1A0000037_0000007
266T-SD-3381924_0000045_1A0000037_0000008
266T-SD-3381924_0000046
266T-SD-3381924_0000046_1A0000038_0000002
266T-SD-3381924_0000049
266T-SD-3381924_0000049_1A0000040_0000001
266T-SD-3381924_0000049_1A0000040_0000002
266T-SD-3381924_0000049_1A0000040_0000003
266T-SD-3381924_0000051
266T-SD-3381924_0000051_1A0000042_0000001
266T-SD-3381924_0000052
266T-SD-3381924_0000052_1A0000043_0000001
266T-SD-3381924_0000053


                                  4
         Case 1:21-cr-00398-BAH Document 17-1 Filed 07/02/21 Page 5 of 5




        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let me know if there are any
categories of information that you believe are particularly relevant to your client.

       This material is subject to the terms of the Protective Order issued in this case. Once the
defendant signs Attachment A, the government will produce Highly Sensitive material.

         I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that the
defendant disclose prior statements of any witnesses the defendant intends to call to testify at any
hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
request that such material be provided on the same basis upon which the government will
provide the defendant with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that the defendant provide the government with the appropriate written notice if the
defendant plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                      Sincerely,

                                                      /s/ Lucy Sun
                                                      Lucy Sun
                                                      Assistant United States Attorney




                                                 5
